Honorable Price Daniel             Opinion NO. ww-632
Governor of Texas
Capitol Station                    Re:   Whether H. B. 51 and
Austin 11, Texas                         H. B. 612 require
                                         certification by the
                                         Comptroller of Public
                                         Accounts pursuant to
                                         Sec. 49a, Article III
                                         of the State Consti-
Dear Governor Daniel:                    tution.
            You have requested an opinion on the following
question:
          Whether House Bill 51 and House Bill 612 require
certification by the Comptroller of Public Accounts, pur-
suant to Section @a, Article III, of the State Constitu-
tion.
          Sections 1, 2 and 3 of House Bill 51, provide for
the creation by the Central Education Agency of a special
program for non-English speaking children.
          Section 4 provides for the cost of operating the
special program and provides as follows:
                  "Sec. 4.   The cost of operating the
            special program for non-English speaking
            children shall be borne by the State and
            each participating district on the same
            percentage basis that applies to financing
            the Minimum Foundation Program within that
            respective district.   The cost of the pro-
            gram shall include a salary not to exceed
            Two Hundred Dollars ($200) per month and a
            maintenance and operational allotment of not
            to exceed Fifty Dollars ($50) per month for
            each teacher. The State's share of the cost
            shall be paid from the Minimum Foundation
            Program Fund, and this cost shall be con-
            sidered by the Foundation Program Committee
            in estimating the funds needed for Founda-
            tion Program purposes; provided, however,
            that said program shall not be set up in
                                                                -   .




Honorable Price Daniel, page 2.   (W-632)


         any school district or combination of
         school districts unless a minimum of fifteen
         (15) children qualify for same and the ex-
         tent to which any said school district shall
         participate in the Minimum Foundation FZlnd
         over and above.the first unit shall be based
         on an A D A of twenty (20) qualified pupils.
         No State funds provided for herein shall be
         used for any purpose other than for the non-
         English speaking program herein referred to."
          Section 5 provides a severability clause; and Sec-
tion 6 provides an emergency clause.
          It is noted that Section 4, providing for the cost
of operating the special program, does nothing more than pro-
vide the pre-existing law for future appropriations and does
not itself contain an appropriation. Attorney Qeneral's
Opinions W-93 (1957), WW-102 (1957) and WW-132 (1957).
          Section 49a of Article III of the Constitution of
Texas requires the Comptroller of Public Accounts to certi-
fy that the amount appropriated in any bill containing an
appropriation is within the amount estimated to be available
in the affected funds. Since House Bill 51 does not contain
an appropriation, but merely constitutes the pre-existing
law for future appropriations, you are advised that House
Bill 51 does not require certification by the Comptroller.
          House Bill 612 provides for the creation of a
special program for pre-school children by the Central Educa-
tion Agency. Section 4 thereof provides for the,cost of operat-
ing the special pro ram; Section 5 contains a severability
clause and Section E contains an emergency clause.
          Section 4, providing for the cost of the program,
provides as follows:
                “Sec. 4. The cost of operating the
          special program for preschool children who
          have a hearing loss shall be borne by the
          State and each participating district on the
          same percentage basis that applies to financ-
          ing the Minimum Foundation Program within that
          respective district. The cost of the program
          shall include a salary not to exceed the pre-
          vailing local salary scale and a maintenance
          and operational allotment,of Fifty Dollars
          ($50) per month for each teacher. The State's
Honorable Price Daniel, page 3.     (WW-632)


            share of the cost shall be paid from the
            Minimum Foundation Program Fund, and this
            cost shall be considered by the Foundation
            Program Committee In estimating the funds
            needed for Foundation Program purposes."
          It is noted that Section 4, providing for the cost
of operating the special program, does nothing more than pro-
vide the pre-existing law for future appropriations and does
not itself contain an appropriation. Attorney General's
Opinions WW-93 (1957), WW-102 (1957) and WW-132 (1957).
                          SUMMARY
            Neither House Bill 51 nor House Bill 612
            contain an appropriation and, therefore,
            neither requires certification of the
            Comptroller of Public Accounts pursuant
            to Section 49a of Article III of the
            Constitution of Texas.
                                      Yours very truly,
                                      WILL WILSON
                                      Attorney Ueneral of Texas



JR:zt                                     Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
C. K. Richards
J. Arthur Sandlin
J. Milton Richardson
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert